Citation Nr: 1029549	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right knee 
chondromalacia.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Evaluation of posttraumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from November 1967 to December 
1970.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of November 2006 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In May 2010, the appellant had a hearing in front of the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the claim file.  

The issues of entitlement to service connection for 
chondromalacia of the right knee and a left ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Traumatic spondylosis of the lumbar spine is due to in-
service combat injuries.  

2.  At the May 2010 hearing, the appellant withdrew the issue of 
the evaluation of PTSD.

CONCLUSIONS OF LAW

1.  Traumatic spondylosis of the lumbar spine was incurred in 
service.  38 U.S.C.A § 1110, 1154(b) (West 2002); 38 C.F.R. § 
3.303 (2009). 

2.  The criteria for withdrawal of his Substantive Appeal by the 
appellant on the issue the evaluation of PTSD, have been met; 
therefore, the Board does not have jurisdiction to consider the 
merits of that claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and 38 C.F.R. § 3.103

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

During the hearing the issues were clarified and the actions of 
the Veterans Law Judge elicited testimony.  The Judge also 
explored the possibility of outstanding evidence.  The Judge 
informed the Veteran of the need to have evidence of current 
disability, in-service disease or injury and a link between the 
two.  The Judge recommended the submission of additional evidence 
and left the file open for such submission.  The actions of the 
Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Service Connection 

Legal Criteria and Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 
(C.A. Fed. 2009) (March 5, 2009).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The appellant claims that his back disability is due to injuries 
in service.  At the May 2010 hearing he testified that he first 
injured his back while in training at Ft. Dix when he jumped into 
a foxhole and the e-tool got caught on the side of the foxhole 
resulting in an injury and that he was put on light duty for two 
weeks.  He alleges he hurt his back a second time in combat while 
in Vietnam, when he was dropped out of a helicopter at fifteen to 
twenty feet and he had a load of 65 pounds on his back.  The 
Veteran's Form DD-214, issued in December 1970, indicates that he 
was awarded, among other decorations, the Parachute Badge, and 
the Vietnam Cross of Gallantry with Palm.  A DD Form-215 issued 
in August 1990, shows that the Combat Infantry Badge was to be 
added to the list of awards received during service.  
Accordingly, the Board finds that the provisions of 38 U.S.C.A. § 
1154(b) are for application in regards to the issue on appeal.  
The appellant's allegations of combat are corroborated by the 
award of the Combat Infantry Badge, therefore, his allegations of 
an injury to the back in service are accepted as consistent with 
the nature and circumstances of service.

Service personnel records show that in January 1968 the appellant 
was seen for complaints of a tender sacral spine during sick call 
at the Walson Army Hospital.  Range of motion was within normal 
limits.  The remainder of the service treatment records are 
completely silent for any complaints of or treatment for a back 
disability.  A separation physical of November 1970, shows that 
the spine was normal.

VA treatment records show x-rays of the back of February 2004 
show findings of minimal lumbar spondylosis.  A private x-ray of 
February 2004 shows findings of disc space narrowing at L5-S1 
with no spondylolisthesis or spondylolysis.  There was 
straightening of the lordotic curve.  

Private records of February 2004 show an impression of low back 
pain of unknown etiology.  

VA treatment records of February 2004 show the appellant reported 
back pain in 1967 and 1969 while in service.  He reported the 
pain started while stationed at Ft. Dix, New Jersey when he just 
woke up one day with back pain.  He reinjured his back when he 
fell off a helicopter in 1969.  He reported being treated in the 
field with medication.  He reported being paralyzed from the 
waist down for three hours but recovering after that.  

X-rays of the back of June 2006 show findings of mild 
degenerative changes of the lumbar spine and mild straightening 
of the spine suggestive of muscle spasm.  VA records of July 2006 
show the appellant reported that in 1969 he fell out of a 
helicopter and was shot in the back three times.  Records of 
August 2006 show the appellant reported an onset of back pain 
dating to 37 years.  He reported the onset was in 1967 due to 
injury/trauma from physical training at Ft. Dix, New Jersey.  He 
also reported that in 1969 he fell out of a helicopter.  He was 
diagnosed with chronic low back pain.  

The appellant was afforded a VA examination in September 2006.  
At the time he reported that he fell from a helicopter several 
feet and landed on his feet and sat hard on the ground on his 
buttocks.  He stated that after 3-4 hours his legs worked alright 
and that there was no further treatment at the time.  He further 
reported that he had a flack vest when he was apparently hit 
three times with no skin injury.  After a physical examination, 
the appellant was diagnosed with symptoms of chronic back strain 
and lameness in the low spine area.  The examiner opined that it 
is not as likely as not that the fall from the helicopter in 
service is the cause of his symptoms at this time.  He reasoned 
that the appellant has had several other complaints over the 
years and that if he had chronic back pain he would have sought 
treatment long before this.   

The appellant has submitted statements in support of his claim.  
In a March 2004 statement, the appellant stated that he incurred 
spondylitis when he fell approximately 15-20 feet out of a 
helicopter in 1969 while serving in combat in Vietnam.  He stated 
that in addition to carrying his regular gear, he was carrying a 
35-pound PRC radio and he landed on his heels and buttocks 
causing damage to his vertebrae.  

At the May 2010 hearing, the appellant testified that he hurt his 
back while in the military on three different occasions.  The 
first was while he was in training at Ft. Dix when he jumped into 
a foxhole and his e-tool got caught on the side of the foxhole 
and he was injured as a result.  He then reinjured his back when 
he fell out of a helicopter about fifteen to twenty feet while 
service in Vietnam during combat.  He testified that he was 
carrying roughly about 60 pounds at the time and that he was 
treated in the field for it.  He further testified that he was 
paralyzed from the waist down for three and a half hours but then 
recovered.  The third time he injured his back was when he was 
assisting a fellow soldier during combat and he tackled the 
soldier to get him out of the line of fire and he was hit with 
three rounds while wearing his vest.  Finally, he testified that 
he has had back problems ever since service.  As stated above, 
the record shows that the appellant did engage in combat with the 
enemy, and so far as his testimony is consistent with the nature 
and circumstances of his service, the Board accepts that the 
events he described did happen.  38 U.S.C.A. § 1154(b).

In considering the lay and medical history as detailed above, the 
Board notes that the amount of time that elapsed between military 
service and first post-service evidence of complaint or treatment 
can be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
also notes that the appellant is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Back pain is capable of lay observation and thus the Veteran's 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  In this regard, the 
Board notes that the appellant has been consistent in his reports 
of injuries to the back.  VA treatment records, statements and 
his testimony at the May 2010 hearing all describe and report the 
same injuries in service.  Moreover, the Board notes that the 
service treatment records do support complaints of back pain for 
which he was treated.  This is consistent with the reports of his 
first problems with his back while in service.  Furthermore, the 
undersigned had the opportunity to observe the appellant during 
his testimony at the May 2010 hearing and has found him to be 
credible in his testimony.  Therefore, the Board finds that his 
allegations of continuity of symptomatology since service are 
also credible.

The Board acknowledges the VA opinion of September 2006 wherein 
the examiner opined that the appellant's back disability was not 
due to service.  Her reasoning was that there was no showing of 
continuity of symptomatology since service.  However, as noted 
above, the Board has found that the appellant is credible in 
regard to the testimony concerning onset and continuity..  

Finally, the Board notes that there have been no reports of any 
post-service back injuries.  The evidence only shows injuries of 
the back which occurred in service.

For the reasons noted above, the Board finds that it cannot 
disassociate the appellant's currently diagnosed spondylosis of 
the lumbar spine from his injuries in service.  The appellant was 
a combat veteran, the Board has accepted his report of injuries 
to the back in combat, and has found his statements of continuity 
of symptomatology to be credible.  The preponderance of the 
evidence is in the appellant's favor and the claim is granted. 

Evaluation of PTSD

In a rating decision of November 2006, the RO granted service 
connection for PTSD and assigned an evaluation of 50 percent 
disabling.   In a Notice of Disagreement of August 2007, the 
appellant disagreed with the evaluation assigned.  A Statement of 
the Case was issued in February 2008 and in a VA Form 9 of June 
2008, Appeal to the Board of Veterans' Appeals, the appellant 
stated he wanted to appeal all of the issues listed on the 
statement of the case.  At the May 2010 hearing, the appellant 
withdrew the issue of the evaluation of PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

Given the facts noted above, the Board finds that the appellant 
withdrew his appeal as to the issue of the evaluation of PTSD.  
Hence, there remains no allegation of errors of fact or law for 
appellate consideration on that issue.  Therefore, the provisions 
of the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review the 
appeal as to the evaluation of PTSD; as such, the issue is 
dismissed.


ORDER

Service connection for traumatic lumbar spondylosis, is granted.   

The issue of the evaluation of PTSD is dismissed without 
prejudice.


REMAND

The appellant has appealed the denial of service connection for 
right knee and left ankle disabilities.  

Service treatment records show that in January 1968, the 
appellant was treated for a painful right knee.  Myositis was 
noted at the time.  In May 1968, he was treated for an injury to 
the left ankle.  There was soft tissue swelling.  X-rays were 
negative for a fracture.  In June 1968, the appellant was seen 
for complaints regarding pain in the right knee.  It was noted 
that he had an old left foot sprain, with residual pain.  It was 
noted that this was a result of a fall.  A separation physical of 
November 1970 noted the appellant's lower extremities to be 
normal.  In the accompanying Report of Medical History, the 
appellant denied any swollen or painful joints, trick or locked 
knee, arthritis or foot trouble.  

Post service treatment records include private x-rays of February 
2004 showing mild degenerative joint disease of the right knee.   

At the May 2010 hearing the appellant testified he injured his 
right knee during a helicopter parachute accident.  He further 
testified he has had knee problems since service.  Regarding his 
left ankle, he testified he injured it in a parachute accident in 
1968.  He further testified he has continued to experience pain 
in his left ankle since service.  Finally, the appellant 
testified that he was scheduled to see his physician in June 2010 
and that he would ask him to examine his right knee and left 
ankle.

The record reflects that the appellant has been treated both by 
the VA and by private physicians.  Most recently, his treatment 
has been through the VA.  Therefore, the Board finds that there 
is a possibility that there are outstanding VA treatment records 
which may be pertinent to the claim.  In an abundance of caution 
and to ensure due process to the appellant, the Board finds that 
the RO should attempt to obtain any outstanding VA treatment 
records and/or any private treatment records for the right knee 
and left ankle.

Moreover, under the VCAA, VA must provide an examination when 
there is competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated with 
an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
The appellant's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).

As noted above, the appellant has testified that he injured his 
right knee and left ankle in service.  Service treatment records 
confirm that the appellant sought treatment.  At the hearing, the 
appellant testified he has continued to have trouble with his 
right knee and left ankle.  Moreover, private treatment records 
of February 2004 note a diagnosis of degenerative joint disease 
of the right knee.  Finally, a review of the file shows that the 
appellant has not been afforded a VA examination for his right 
knee and left ankle.  The Board finds that a VA examination is 
needed prior to deciding these issues.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should obtain and associate 
with the claim file any outstanding VA 
treatment records for any treatment for 
the right knee and/or left ankle from 
December 2008 to the present.  If no 
records are available it should so be 
stated on the record.

2.  The RO should contact the appellant 
and request that he provide the names and 
dates of treatment for any private 
physician who may have treated him for his 
right knee and left ankle and the dates of 
treatment.  After the appellant provides 
the requested information, the RO should 
obtain any outstanding private treatment 
records identified.

3.  The RO should schedule the appellant 
for a VA examination to determine the 
etiology of any right knee and left ankle 
disability the appellant may currently 
have.  All necessary tests should be 
conducted.  The claim file must be sent to 
the examiner for review.  The examiner 
should clearly identify all current right 
knee and left ankle disabilities.  If 
there are no disabilities, the examiner 
should so state.  If disabilities of the 
right knee and/or left ankle are 
identified, then, the examiner should 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that any such disability is related to 
service.  The examiner is advised that the 
appellant is competent to report symptoms, 
treatment, and injuries; and that his 
reports must be taken into account in 
formulating the requested opinions, along 
with the other evidence of record.  A 
complete rationale for any opinion 
rendered must be included.  

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


